Citation Nr: 0106747	
Decision Date: 03/07/01    Archive Date: 03/16/01	

DOCKET NO.  99-22 147A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for basal cell carcinoma 
due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel



INTRODUCTION

The veteran had active service from April 1969 to November 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama. 

The August 1999 RO decision also granted service connection 
for hearing loss of the left ear and tinnitus, assigning 
noncompensable and 10 percent evaluations, respectively.  The 
veteran filed a notice of disagreement with this action and a 
statement of the case, with respect to the issues of 
increased ratings for hearing loss of the left ear and 
tinnitus, was issued in November 1999.  In November 1999 the 
veteran submitted VA Form 9, indicating that he desired to 
continue his appeal with respect to the issue of service 
connection for basal cell carcinoma related to exposure to 
herbicides, but he did not desire to continue his appeal with 
respect to the other issues, referring to the issues of 
increased ratings for hearing loss of the left ear and 
tinnitus.  A notice of disagreement may be withdrawn in 
writing before a timely substantive appeal is filed.  
38 C.F.R. § 20.204(a) (2000).  Since the veteran's November 
1999 written statement withdrew his notice of disagreement 
with respect to the issues of increased ratings for hearing 
loss of the left ear and tinnitus, these issues are no longer 
in appellate status and will not be considered by the Board.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
____ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

In the veteran's September 1999 notice of disagreement he 
indicated that the VA had removed a basal cell carcinoma from 
his nose.  The record does not indicate that an attempt has 
been made to obtain copies of VA records relating to this 
procedure.  In the veteran's November 1999 substantive appeal 
he indicated that his primary care was at the VA Medical 
Center in Birmingham, Alabama.  

The record does not reflect that the veteran has been 
diagnosed with a skin disorder, or any other disability 
listed in 38 C.F.R. § 3.309(e) (2000).  Therefore, he is not 
presumed to have been exposed to a herbicide agent during his 
service in Vietnam during the Vietnam Era.  See McCartt v. 
West, 12 Vet. App. 164, 168 (1999).  The record does not 
indicate that development has been undertaken to verify 
whether or not the veteran was exposed to a herbicide during 
his service in Vietnam.  

In light of the above, the appeal is REMANDED to the RO for 
the following: 

1.  The RO should contact the veteran and 
his representative and request the names, 
addresses, and dates of treatment for all 
VA and non-VA health care providers who 
have treated the veteran for basal cell 
carcinoma since his active service.  
After obtaining any necessary 
authorization, the RO should contact the 
health care providers identified, 
including the VA Medical Center in 
Birmingham, Alabama, and request copies 
of all records relating to any treatment 
of the veteran for basal cell carcinoma.  

2.  The RO should contact the United 
States Armed Services Center for Research 
of Unit Records, providing all relevant 
information regarding the veteran's 
potential for exposure to herbicides 
during his service, and request that a 
determination be made as to the 
likelihood that the veteran was exposed 
to a herbicide agent during his service 
in Vietnam.  

3.  The veteran should be afforded a VA 
dermatology examination by a board-
certified specialist, if available, to 
determine the etiology of any basal cell 
carcinoma.  The claims file must be made 
available to the examiner for review and 
the examination report should reflect 
that such review was accomplished.  All 
indicated tests and studies should be 
accomplished and all findings reported in 
detail.  The examiner is requested to 
offer an opinion as to whether the 
veteran currently has basal cell 
carcinoma or has had basal cell carcinoma 
removed, and, if so, whether it is at 
least as likely as not that basal cell 
carcinoma existed during the veteran's 
active service or is related thereto, 
including being related to any confirmed 
exposure to herbicides while serving in 
Vietnam.  A complete rationale for all 
opinions offered should be provided.  

4.  Then, after ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000 have been complied 
with, the RO should readjudicate the 
issue on appeal.  

5.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, both the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


